PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Rose, Sai, Stephen
Application No. 15/605,952
Filed: 26 May 2017
For: Conjunctive Airflow Atomizer for Concentrates
:
:
:	DECISION ON PETITION
:
:
:

This is also a decision on the petition, filed April 26, 2021 and supplemented July 26, 2021 under 37 CFR 1.182 to transfer the above-identified petition under 37 CFR 1.78(c) and petition fee filed in the provisional application to the file of the subject application. This is also a decision on the petition under 37 CFR 1.78(c), filed December 22, 2020 in Application No. 62/326,504, to accept an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of priority to prior-filed provisional Application No. 62/326,504, filed May 25, 2016. 

The petition under 37 CFR 1.182 is GRANTED. 

The petition under 37 CFR 1.78(c) is DISMISSED.

Petition Under 37 CFR 1.182

Petitioners assert that the petition under 37 CFR 1.78 and petition were inadvertently in the provisional application (i.e. Application No. 62/326,504). Petitioner requests, on petition under 37 CFR 1.182, that the Office transfer the papers and fee payment to the correct application file (i.e., the subject application). Petitioner further asserts that a copy of the reply has been filed in the correct application.

MPEP § 724.05(III) states, in pertinent part, that where the Office can determine the correct application file that the papers were actually intended for, based on identifying information in the heading of the papers (e.g., application number, filing date, title of invention and inventor(s) name(s)), the Office will transfer the papers to the correct application file for which they were intended without the need of a petition.

A review of the record reveals that the petition under 37 CFR 1.78(c) and petition fee were filed December 22, 2020 in the prior-filed provisional application. The papers and fees filed December 22, 2020 were correctly matched with Application No. 62/326,504, the application 

Nevertheless, the Office may transfer the papers and associated fees to the correct application upon submission of a petition under 37 CFR 1.182 requesting that the Office transfer the papers to the correct application.

In view thereof, a copy of the papers filed December 22, 2020, in Application No. 62/326,504 will be placed in the file of Application No. 16/880,209.  The petition fee will also be transferred to the current application. The copy of the papers filed December 22, 2020 in Application No. 62/326,504 will be closed to public view.

As a petition under 37 CFR 1.182 was required to transfer the papers to the correct file, the petition fee under 37 CFR 1.17(f) was due and has been received.

The petition under 37 CFR 1.182 is GRANTED.

Petition Under 37 CFR 1.78(c)

At the outset, the petition does not appear to be properly signed. It is noted that the person signing the petition is listed as the “assignee”. 37 CFR 1.33(b) states  amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv) , filed in the application must be signed by: (1) A patent practitioner of record; (2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34 ; or (3) The applicant (§ 1.42 ).  37 CFR 1.42(a) states that the word "applicant" when used in this title refers to the inventor or all of the joint inventors, or to the person applying for a patent as provided in §§ 1.43 , 1.45 , or 1.46. 37 CFR 1.46(b) If an application under 35 U.S.C. 111 is made by a person other than the inventor under paragraph (a) of this section, the application must contain an application data sheet under § 1.76 specifying in the applicant information section (§ 1.76(b)(7) ) the assignee, person to whom the inventor is under an obligation to assign the invention, or person who otherwise shows sufficient proprietary interest in the matter.

The ADS filed August 26, 2019 lists the inventor as the applicant. As no ADS has been filed listing the signer of the petition as an assignee or applicant, the petition filed December 22, 2020 appears not to be signed by the inventor, a registered patent practitioner, or the applicant, and is treated as unsigned. If the applicant is a person other than the inventor, a request to change or update the applicant under 37 CFR 1.46 must be filed. Any renewed petition must be properly signed.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) is only applicable to those applications filed after the expiration of the period specified in 37 CFR 1.78(a)(4).  In addition, the petition under 37 CFR 1.78(c) must be accompanied by:  



(1) 	the reference required by 35 U.S.C. § 119(e) and 37 CFR § 	1.78(a)(3) to the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

The petition lacks item(s) (1) and (3).

With regard to item (1), 37 CFR 1.78(a)(1)(i) states that an applicant in a nonprovisional application, other than for a design patent, or an international application designating the United States may claim the benefit of one or more prior-filed provisional applications under the conditions set forth in 35 U.S.C. 119(e) and this section provided the nonprovisional application or international application designating the United States was filed not later than twelve months after the date on which the provisional application was filed, subject to paragraph (b) of this section (a subsequent application).

In this case, the prior provisional application was filed May 25, 2016. The subject nonprovisonal application was filed May 26, 2017, more than 12 months after the filing date of the prior-filed provisional application. The nonprovisonal application would need to have been filed not later than May 25, 2017 to be entitled to claim benefit of the provisional application without need of a petition under 37 CFR 1.78(b) to restore the right of benefit to the provisional application and the requisite petition fee. 37 CFR 1.78(b) states that if the subsequent nonprovisional application has a filing date which is after the expiration of the twelve-month period set forth in paragraph (a)(1)(i) of this section but within two months from the expiration of the period set forth in paragraph (a)(1)(i) of this section, upon petition pursuant to this paragraph, if the delay in filing the subsequent nonprovisional application or international application designating the United States within the period set forth in paragraph (a)(1)(i) of this section was unintentional. 1

Additionally, the corrected ADS submitted on petition does not contain the appropriate markings identifying all of the changes being made as required by 37 CFR 1.76(c). MPEP § 601.05(a)(II) offers the following guidance for adding or correcting a benefit claim after the initial filing of an application:



The Office notes that the marking of any changes in information from what was provided (i.e., underlining and strike-through or brackets) is required for the Office to capture such information for publication purposes. Even if the Office has recognized a benefit claim by entering it into the Office’s database and including it on applicant’s filing receipt, the benefit claim is not a proper benefit claim under 35 U.S.C. 119(e) or 35 U.S.C. 120 and 37 CFR 1.78 unless the reference is included in an ADS and all other requirements are met. See MPEP § 211.02(I).

With regard to item (3). The petition is not accompanied by a proper statement of unintentional  The Director may require additional where there is a question whether the delay was unintentional. Furthermore, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 CFR 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

A renewed petition must be filed, accompanied by the item(s) required above, if reconsideration is desired.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web2 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
    

    
        1 The USPTO requires additional information concerning whether the delay in filing the subsequent nonprovisional application or international application designating the United States within the twelve-month period set forth in 37 CFR 1.78(a)(1)(i) was unintentional where such a petition is filed more than two years after the expiration period set forth in 37 CFR 1.78(b). See, generally, Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)